UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
GUY BLAISE,

                                   Plaintiff,

                                                             MEMORANDUM & ORDER

                 -against-                                   17-CV-0125 (GRB)


VERIZON NEW YORK, INC.,

                                     Defendant.

---------------------------------------------------------X
GARY R. BROWN, United States Magistrate Judge:

        Pending before the Court in this matter, which, upon consent of the parties is before the

undersigned for all purposes, is a summary judgment motion filed by defendant. See Docket Entry

No. (“DE”) 19; DE 23.

                                           UNDISPUTED FACTS

        In their Rule 56.1 statements, which contain more than 100 paragraphs, the parties set

forth—and disagree over—many purported “material” facts. Plaintiff admits or ineffectively

disputes 1 most of the facts. See DE 23-2; DE 23-19 (together the “56.1 Statements”). A summary


1
  As the undersigned has previously observed, “[u]pon the failure to properly controvert a movant's
statement of material fact, such statement ‘will be deemed admitted for the purposes of the
motion.’” Gervis v. Target Corp., No. CV 16-380 (GRB), 2017 WL 3669009, at *2 (E.D.N.Y. July
20, 2017) (citing L. Civ. R. 56.1(c) and collecting cases). In many instances, plaintiff has either
declared matters irrelevant, indicated there were no material facts to dispute, or stated that matters
were disputed without citing or providing supporting evidence. The Court has, in reviewing this
matter, conducted an independent search of the record—which is substantial—before determining
that given facts were not in dispute. Compare Giannullo v. City of N.Y., 322 F.3d 139, 140 (2d Cir.
2003) (“[E]ven though plaintiff's Rule 56.1 counter-statement failed to specifically controvert these
assertions, the unsupported assertions must nonetheless be disregarded and the record
independently reviewed.”), with Jackson v. Fed. Express, 766 F.3d 189, 196 (2d Cir. 2014)
(distinguishing Giannullo and upholding default where “each statement of proposed undisputed
facts was supported by a citation to the record sufficient to prove each such fact”).
                                                         1
of the material undisputed facts follows.

       Plaintiff, who is African-American, began working for Verizon in 1992 as a Field

Technician, later being promoted to Team Leader and then Local Manager. 56.1 Statements at ¶¶

4–7. In that position, he supervised Field Technicians and, importantly approved their timesheets

to ensure they were properly paid for time worked. Id. at ¶ 8. Unsurprisingly the defendant’s

policies prohibit falsification of timesheets. Id. at ¶ 9. Similarly, defendant’s policies prohibit

falsification of business records and makes express that which should be clear: falsification of any

business records, including timesheets, may result in termination. Id. at ¶ 20.

       In August 2014, Verizon’s security department received an anonymous email which stated

that plaintiff, along with another manager, had been “manipulating timesheets in an effort to

improve their productivity number.” Id. at ¶ 44. That letter was followed up by an “anonymous

hotline” call providing additional detail regarding plaintiff’s alleged misconduct. Id. at ¶ 45. An

internal investigation followed, which concluded, among other things, that plaintiff had altered the

timesheets of his supervisees on a number of occasions, resulting in, inter alia, improper payment

of overtime to these employees. Id. at ¶¶ 48–53. That investigation included multiple interviews

and review of documents. Id. at ¶¶ 53–58. Though defendant claims that plaintiff admitted to

improper practices, at a deposition, plaintiff denies that he made such admission or engaged in

such activities, leading to one of the few factual disputes in this matter. Id. at ¶ 60.

       In any event, Verizon’s Security personnel issued an Investigative Report stating that

plaintiff had altered timesheets, “moved time” between types of jobs and improperly approved

timesheets. Id. at ¶ 65. The report further concluded that these improper reports could have

increased plaintiff’s productivity results and unfairly affected the overtime paid to his supervisees.

Id. Based on these conclusions, recommendations were made by several Verizon employees to

terminate plaintiff for falsification of company records, ultimately resulting in plaintiff’s

                                                    2
termination on February 10, 2015. Id. at ¶¶ 66–70.

       Several months before the investigation into plaintiff’s purported conduct, Verizon had

investigated allegations regarding another Local Manager, Archie Sarris, who is Caucasian, for

similar time sheet issues. Id. at ¶ 34. In sum and substance, by September 2014 Verizon Security

had verified conduct by Sarris based upon, inter alia, Sarris’s own admissions. Id. at ¶¶ 34–40.

Before the Company took action, Sarris took some type of medical leave through December 2015.

Id. at ¶¶ 41–42. It is essentially undisputed that the Company forestalled taking disciplinary

action against Sarris during his medical leave and, additionally, because of a desire to interview

Sarris about a second set of allegations that arose. 2 Id. at ¶ 43. That interview took place in

March 2015 and, shortly thereafter, Sarris was similarly terminated. Id. at ¶¶ 81, 87. Verizon has

also proffered evidence concerning the termination of nine other Local Managers and Area

Managers whom, it was believed, engaged in timesheet fraud. Id. at ¶ 89.

                                       LEGAL STANDARD

       As the Court has previously observed, an employment discrimination claim is governed by

the following analytical framework:

               As an initial matter, a plaintiff bears the burden of establishing a prima
               facie case. Ruiz v. Rockland, 609 F.3d 486, 491 (2d Cir. 2010) (citing
               Holcomb v. Iona Coll., 521 F.3d 130, 138 (2d Cir. 2008)); Pathania v.
               Metro. Museum of Art, No. CV-11-2119 (JMA), 2013 WL 1182076,
               at *11 (E.D.N.Y. Mar. 21, 2013); see Whethers, 956 F. Supp. 2d at
               374-75; Moultrie v. VIP Health Care Servs., No. 08-CV-0457
               (DLI)(RML), 2009 WL 750219, at *4 (E.D.N.Y. Mar. 19, 2009). To
               this end, a plaintiff must prove: (1) he was a member of a protected
               class; (2) he was qualified for his position; (3) he suffered an adverse
               employment action; and (4) the adverse employment action took place
               under circumstances which give rise to an inference of discrimination.
               Broich v. Inc. Vill. of Southampton, 462 Fed. Appx. 39, 42 (2d Cir.
               2012) (quoting Sassaman v. Gamache, 566 F.3d 307, 312 (2d Cir.
               2009)); Pathania, 2013 WL 1182076, at *12. The required proof at

2
 While defendant nominally disputes the assertions in this sentence, no evidence of record
suggests that there is a material dispute as to these facts.
                                                   3
this stage is low and plaintiff will succeed with a de minimis showing.
Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 467 (2d Cir.
2001); see, e.g., Panjwani v. Jet Way Security & Investigations, LLC,
No. 13 Civ. 7186 (SLT) (VMS), 2016 WL 3675331, at *9 (E.D.N.Y.
Feb. 26, 2016) (concluding plaintiff failed to establish prima facie case
of discrimination despite his “de minimis burden”). The burden then
shifts to the defendant to produce a legitimate, non-discriminatory
justification for its action. Ruiz, 609 F.3d at 492; Sethi v. Narod, 12
F. Supp. 3d 505, 522 (E.D.N.Y. 2014) (citing St. Mary's Honor Ctr. v.
Hicks, 509 U.S. 502, 506-07 (1993)); see Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 142–43 (2000) (describing
defendant's burden as “one of production, not persuasion; it ‘can
involve no credibility assessment’” (quoting St Mary's Honor Ctr.,
509 U.S. at 509)). “[A]n ‘employer's explanation of its reasons must
be clear and specific’ in order to ‘afford the employee a full and fair
opportunity to demonstrate pretext.’” Byrnie v. Town of Cromwell,
Bd. of Educ., 243 F.3d 93, 105 (2d Cir. 2001) (quoting Meiri v. Dacon,
759 F.2d 989, 996-97 (2d Cir. 1985)), superseded on other grounds by
rule, Fed. R. Civ. P. 37(e); see, e.g., McDonnell v. Schindler Elevator
Corp., No. 12-CV-4614 (VEC), 2014 WL 3512772, at *9 (S.D.N.Y.
July 16, 2014) (“[Defendant's] evidence establishes clear and specific
reasons for Plaintiff's termination....”); Graham v. City of N.Y., No.
05-CV-5428 (CBA)(JMA), 2009 WL 909620, at *9-10 (E.D.N.Y.
Mar. 10, 2009), adopted as modified by, 2009 WL 909620 (E.D.N.Y.
Mar. 31, 2009). Like plaintiff's burden at the prima facie stage,
defendant's burden here is not especially high. Sethi, 12 F. Supp. 3d
at 522 (quoting Hyek v. Field Support Servs., 702 F. Supp. 2d 84, 93
(E.D.N.Y. 2010)); Whyte, 969 F. Supp. 2d at 254.

Upon defendant's articulation of a legitimate, neutral reason for
plaintiff's termination, the burden-shifting framework dissipates and
the onus is on plaintiff to prove defendant's actions were motivated, at
least in part, by discrimination. See Hongyan Lu v. Chase Inv. Servs.
Corp., 412 Fed. Appx. 413, 415-16 (2d Cir. 2011); Joseph v. Owens
& Minor Distribution, Inc., 5 F. Supp. 3d 295, 308 (E.D.N.Y. 2014)
(citing Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 156 (2d Cir.
2010)); Zhengfang Liang v. Café Spice SB, Inc., 911 F. Supp. 2d 184,
205-06 (E.D.N.Y. 2012). To defeat summary judgment, plaintiff
“must show circumstances to permit a rational finder of fact to infer
that the defendant's employment decision was more likely than not
based in whole or in part on discrimination.” Stern v. Trs. of Columbia
Univ.,131 F.3d 305, 312 (2d Cir. 1997); see Terry v. Ashcroft, 336
F.3d 128, 138 (2d Cir. 2010); Pathania, 2013 WL 1182076, at *12 (“If
the employer carries this burden, the burden shifts back to the plaintiff
to demonstrate, by a preponderance of the evidence, that ‘the
legitimate reasons offered by the defendant were not its true reasons,
but were a pretext for discrimination.’” (quoting Texas Dep't of Cmty.

                                   4
               Affairs v. Burdine, 450 U.S. 248, 253 (1981))). Plaintiff's offered
               evidence must be viewed collectively to determine whether there is an
               issue of fact as to defendant's true motivation. See Walsh, 828 F.3d at
               76.


Baby v. Nassau Healthcare Corp., No. CV 14-3297 (JMA) (GRB), 2017 WL 3279091, at *9–10

(E.D.N.Y. Feb. 6, 2017), in relevant part by, No. 14-CV-3297 (JMA) (GRB), 2017 WL 3278901

(E.D.N.Y. Aug. 1, 2017). In all other respects, this motion for summary judgment is decided under

the oft-repeated and well understood standard for review of such matters, as discussed in Bartels v.

Inc. Vill. of Lloyd Harbor, 97 F. Supp. 3d 198, 211 (E.D.N.Y. 2015), aff'd sub nom. Bartels v.

Schwarz, 643 F. App’x 54 (2d Cir. 2016), which discussion is incorporated by reference herein.

                                            DISCUSSION

       In reviewing a motion for summary judgment, courts and litigants are provided with

mechanisms—such as the McDonald Douglas burden-shifting framework and the procedures

embodied in Rule 56.1—which are intended to clarify and simplify the resolution of such matters.

These are powerful tools. Unfortunately, however, there are instances in which litigants employ

these tools to carve an elaborate frieze. Such efforts have the paradoxical effect of complicating an

otherwise simple matter. This is such a case.

       In short, defendant concedes, as it must, that the plaintiff satisfies the first three elements of

the McDonald Douglas framework. The principal question for the Court, then, is whether, on the

undisputed facts of this case, there is evidence that the employment decisions were made under

circumstances giving rise to an inference of discrimination. Assuming such evidence exists, the

Court must then examine whether defendant has produced a legitimate, non-discriminatory

justification for its action and whether plaintiff can overcome this showing with evidence

demonstrating that the defendant's employment decision was more likely than not based in whole

or in part on discrimination. These questions are readily dispatched.

                                                   5
       It is undeniable that Verizon terminated plaintiff following allegations, and an investigation

of those allegations, that he had engaged in improper timesheet practices, a serious matter that has

significant implications for an employer. See DE 18-1 at 12. Whether viewed as defeating

plaintiff’s effort to meet the fourth prong of the McDonald Douglas prima facia case, or as an

unrebutted legitimate reason for his termination, this proof carries the day. Such improper conduct

has been found to be a legitimate, non-discriminatory basis for termination in several reported

decisions cited by plaintiff. See DE 23-18 at 13 (citing Campbell v. Nat'/ Fuel Gas Distrib. Corp.,

252 F. Supp. 3d 205, 212 (W.D.N.Y. 2017) (falsifying timesheets was a legitimate non-

discriminatory reason to terminate.); Rodriguez v. Long Island Am. Water, Inc., No. 12-cv-2970,

2014 WL 4805021, at *5 (E.D.N.Y. Sept. 26, 2014) ("[T]here is no rational basis for a jury to

conclude that his termination was based upon his race, rather than his undisputed falsification of a

timesheet and repeated lies when questioned.''); Nevins v. Blockbuster Entm’t Grp., 950 F. Supp.

60, 66 (E.D.N.Y. 1996) (stating that permitting a non-employee to work in the store and altering a

second employee's time card to account for that time are events that constitute a legitimate

nondiscriminatory reason for termination.); Tootill v. Securitas Sec. Services USA Inc., No. 3:08-

cv-l096 (CFD), 2010 WL 3257633, at* 5 (D. Conn. Aug. 16, 2010) (falsifying timesheets

constitutes a legitimate nondiscriminatory reason for firing an employee)). Plaintiff’s effort to

distinguish these cases by suggesting that the plaintiffs in those matters indisputably admitted to

the misconduct proves unavailing, as such admission only constitutes one source of evidence to

support a reasoned conclusion by an employer. Finally, to the extent that plaintiff complains about

the quality of the investigation conducted, such arguments are, on this record, 3 unavailing to

establish pretext, as plaintiff acknowledges in his papers. DE 23-18 at 15 (citing Weisbecker v.



3
 Indeed, based on the materials presented, Verizon’s investigation appears to have been thorough
and professional.
                                                  6
Sayville Union Free School Dist., 890 F. Supp. 2d 215 (E.D.N.Y. 2012) (“To the extent plaintiff

alleges that … investigation was flawed, a faulty investigation is not in and of itself evidence of

pretext.”)).

        The only rebuttal evidence offered by plaintiff 4 is the notion that it took longer for Verizon

to terminate Sarris, who was not in the same protected class, for essentially the same conduct. This

argument ignores the extensive record evidence documenting sound bases for the delay in

terminating Sarris, which included his medical leave and complications from a second

investigation. 56.1 Statements at ¶¶ 41–43. And, ultimately, the company did terminate Sarris

(along with nine other non-minority managers) for time sheet fraud, demonstrating that its

decisions were made without the taint of discrimination. Id. at ¶¶ 87, 89.

        In making this determination, the undersigned is mindful that “courts considering motions

for summary judgment in discrimination cases are obliged to exercise particular caution . . .

because direct evidence of an employer's discriminatory intent is rare and must often be inferred

from circumstantial evidence.” Humphreys v. Cablevision Sys. Corp., No. CV 10-4737 (SJF)

(GRB), 2012 WL 2317337, at *4 (E.D.N.Y. June 14, 2012), adopted by, No. 10-CV-4737, 2012

WL 5289566 (E.D.N.Y. Oct. 23, 2012), aff'd 553 F. App'x 13 (2d Cir. 2014) (alterations omitted).

But sometimes, “even in the fact-intensive context of discrimination cases,” summary judgment is

appropriate. Id. (quoting Abdu–Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir.2001)).




4
 The Court has considered and rejected evidence proffered by plaintiff of stray slurs made by
coworkers which, either due to their age of the comment, the position of the purported speaker, or
both, prove entirely unavailing.
                                                   7
                                        CONCLUSION

       Based on the foregoing, defendant’s motion for summary judgment is GRANTED in all

respects and the matter is dismissed.



SO ORDERED.

Dated: Central Islip, New York
       March 19, 2019
                                                       /s/ Gary R. Brown
                                                       GARY R. BROWN
                                                       United States Magistrate Judge




                                             8
